United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________
                                   No. 07-1297
                                   ___________

Antonio Molina Solis,                    *
                                         *
             Petitioner,                 *
                                         *
      v.                                 *   Petition for Review of an
                                         *   Order of the Board of
Michael B. Mukasey,1                     *   Immigration Appeals.
Attorney General of the                  *
United States of America,                *
                                         *
             Respondent.                 *

                                   ___________

                             Submitted: November 16, 2007
                                Filed: February 8, 2008
                                 ___________

Before MURPHY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

MURPHY, Circuit Judge.

       Petitioner Antonio Molina-Solis (Solis), a citizen of El Salvador, sought
withholding of removal and protection under the Convention Against Torture (CAT),
contending that a return to El Salvador would subject him to likely harm or death due
to his former membership in the country's military. The Immigration Judge (IJ)


      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
denied both claims and was affirmed by the Board of Immigration Appeals (BIA).
Solis petitions for review, arguing that the BIA committed legal error in affirming the
IJ's decision. We deny the petition.

       Solis, who is fifty years old, illegally entered the United States on three
occasions, most recently in October 2005. He had previously been deported in 1992
after his first entry in 1989 and again in 1999 after he reentered the United States in
1993. Solis claims that he escaped from El Salvador because of political persecution
inflicted on him by a terrorist guerrilla group for his membership in the armed forces
of El Salvador from 1984 to 1987. Although he has never been personally harmed,
Solis fears that he would be subjected to injury or death by the Mara Salvatrucha
guerilla group if he were returned to El Salvador. Solis claims that his son was killed
in 2003 and his wife raped in 1989 in retaliation for his former membership in the
military.

       In 1992 Solis was arrested in Oregon for attempting to sell cocaine to an
undercover police officer. Solis entered a counseled plea of guilty to delivering a
controlled substance in violation of Oregon state law; he received a probationary
sentence and did not appeal his conviction. Despite this conviction, Solis claimed to
the IJ in his current removal proceeding that he had in fact not attempted to sell
cocaine but had merely been watching a bag for a stranger at the time the police
searched it. Solis's account was contradicted by the police report, which stated that
he had sold a powder that appeared to be cocaine to an undercover police officer for
$40 and was later found to have that money and additional powder on his person. In
light of the police report, the IJ found Solis's testimony about his arrest not credible.

      Because the IJ determined that Solis had been convicted of a "particularly
serious crime," he ruled that his application for withholding of removal was barred
under the Immigration and Nationality Act § 241(b)(3). See 8 U.S.C. §
1231(b)(3)(B)(ii) (withholding of removal not required if "the alien, having been
convicted by a final judgment of a particularly serious crime is a danger to the
                                           -2-
community of the United States."). In doing so, the IJ analyzed the applicable law and
determined that Solis's conviction did not warrant an exception under Matter of Y-L-,
23 I.&N. Dec 270 (BIA 2002), because he had been directly involved in the sale of
drugs rather than being a peripheral participant. In Matter of Y-L-, 23 I.& N. Dec at
276, the BIA decided that a drug trafficking felony conviction presumptively
constituted a particularly serious crime making aliens removable absent enumerated
exceptional circumstances.2

        The IJ also ruled in the alternative that Solis's withholding of removal claim
would be denied even if he had not been convicted of a particularly serious crime,
because he had not met his burden to show that he would more likely than not be
persecuted on the basis of protected grounds upon his return to El Salvador. The IJ
cited the lack of harm Solis suffered while living in El Salvador after his second
deportation and the merely speculative evidence connecting the death of his son and
the rape of his wife to his long ago military service. While the IJ credited Solis's
testimony that he had served in the military in the 1980s and that his son was killed
in 2003, he found that Solis had made no credible showing that the former guerillas
are still intent on harming him fifteen years after the signing of the El Salvadoran
peace accords, in particular because political violence in today's El Salvador appears
more connected to right wing groups, which would have no incentive to kill Solis, a
former soldier. The IJ also observed that Solis had never himself been the victim of
any harm relating to his military service in El Salvador, despite living there for several
years after his second deportation. Finally, the IJ denied Solis's claim under Article
III of the CAT because he failed to show that he feared torture inflicted on him by the


      2
        Such unusual circumstances must include at a minimum (1) a very small
quantity of controlled substance; (2) a very modest amount of money paid for the
drugs; (3) merely peripheral involvement by the alien; (4) the absence of any violence
or threat of violence associated with the offense; (5) the absence of any organized
crime or terrorist organization involvement; and (6) the absence of any adverse or
harmful effect of the activity on juveniles. Id. at 276-77.

                                           -3-
government or with consent or acquiescence of public officials. See 8 C.F.R. §
1208.18(a)(1),(7).

       In dismissing Solis's appeal, the BIA agreed with the IJ's determination that
Solis was barred from withholding of removal due to his conviction for a particularly
serious crime. The BIA also upheld the IJ's finding that even if Solis had not been
barred, he failed to prove that it is more likely than not that he would be persecuted
on protected grounds upon his return to El Salvador. Lastly, the BIA concluded that
the IJ correctly ruled that Solis failed to meet his burden of proof on the CAT claim.

       Solis argues that the IJ and the BIA committed legal error in concluding that he
did not qualify for an exception under Matter of Y-L- as he was deemed to have been
convicted of a particularly serious crime. Specifically, Solis contends that he was
deprived of due process when the BIA and IJ credited the police report's description
of his arrest over Solis's contrary testimony at his removal proceedings. The
government submits that we lack jurisdiction to review the BIA's order of removal and
denial of withholding under 8 U.S.C. § 1252(a)(2)(B)(ii) which precludes our review
of decisions or actions of the Attorney General the authority for which this subchapter
specifies as within his discretion.

       Under § 1231(b)(3)(B)(ii) an alien is removable if the Attorney General decides
that the alien, having been convicted by a final judgment of a particularly serious
crime, is a danger to the community. Solis does not deny that he was convicted of an
aggravated felony but disputes that the conviction constituted a particularly serious
crime. See § 1101(a)(43)(B) (defining illicit trafficking in a controlled substance as
an aggravated felony). An aggravated felony committed by an alien applying for
withholding of removal is considered a particularly serious crime automatically, if the
applicant was sentenced "to an aggregate term of imprisonment of at least five years."
See § 1231(b)(3)(B). Furthermore, the Attorney General may determine that a
conviction resulting in a sentence of fewer than five years was a particularly serious
crime. Id.
                                          -4-
       Whether Solis's crime is considered particularly serious was determinable by
the Attorney General since his drug conviction resulted in a sentence of less than five
years. We may review this determination only to consider a constitutional claim or
a question of law. See § 1252(a)(2)(D) ("Nothing in subparagraph (B) or (C), or in
any other provision of this chapter (other than this section) which limits or eliminates
judicial review, shall be construed as precluding review of constitutional claims or
questions of law . . .").

       Since Solis makes a due process claim related to the IJ's determination that he
was convicted of a particularly serious crime, we have jurisdiction to address that
contention pursuant to § 1252(a)(2)(D). This conclusion is similar to the one reached
by the Ninth Circuit in Afridi v. Gonzales, 442 F.3d 1212, 1218 (9th Cir. 2006), where
there was jurisdiction to review the petitioner's claim that the BIA had not used the
correct legal standard in reaching its conclusion that his aggravated felony was a
particularly serious crime.3 The Afridi court distinguished that issue from a
petitioner's unreviewable claim attacking the merits of a BIA decision, citing
Unuakhaulu v. Gonzales, 416 F.3d 931, 933 (9th Cir. 2005).

       Solis's claim that the IJ and BIA deprived him of due process is without merit.
Solis's argument that the police report of his 1992 drug arrest was inadmissible
hearsay is inapposite; even hearsay would be admissible since the traditional rules of
evidence do not apply in immigration proceedings. See Nyama v. Ashcroft, 357 F.3d
812, 816 (8th Cir. 2004) ("The sole test for admission of evidence is whether the
evidence is probative and its admission is fundamentally fair."). The police report was
highly probative because it directly contradicted Solis's assertion about the
circumstances of his drug arrest. Moreover, there is no basis to doubt the accuracy of

      3
        The Third Circuit has taken a broader approach to reviewability. See Alaka
v. Attorney General of the United States, 456 F.3d 88, 95 (3d Cir. 2006) (absence of
explicit language granting Attorney General discretion to determine that an alien has
been convicted of particularly serious crime permits appellate review of that
determination).
                                          -5-
the police report, especially since Solis pled guilty to the drug charges and has never
before disputed the police report's veracity.

       We review the denial of Solis's CAT claim for "whether the evidence was so
compelling that a reasonable factfinder must have found the alien entitled to relief
under the Convention." Ngure v. Ashcroft, 367 F.3d 975, 992 (8th Cir. 2004). To be
entitled to protection under the CAT, Solis must show that it is more likely than not
that he would be tortured in El Salvador "at the instigation of or with the consent or
acquiescence of a public official or person acting in an official capacity." 8 C.F.R. §
208.18(a)(1). Official acquiescence requires a showing of prior awareness by a public
official of torture and a breach of the official's legal responsibility to intervene to
prevent such activity. 8 C.F.R. § 208.18(a)(7). The IJ and BIA considered the
evidence and determined that Solis failed to meet his evidentiary burden under the
CAT. See 8 C.F.R. § 208.16(c)(2). Although the government of El Salvador may
struggle to control violence, there is no evidence in the record that government agents
participate or acquiesce in possible torture perpetrated by others. See Menjivar v.
Gonzales, 416 F.3d 918, 923 (8th Cir. 2005) (while the government of El Salvador
may have a problem controlling gang activity of which it is aware, this is not
sufficient to find torture by third parties). We thus conclude that substantial evidence
supports the IJ's and BIA's determination that Solis was not eligible for relief under
the CAT.

      For these reasons we deny Solis's petition.
                         _________________________




                                          -6-